Citation Nr: 1100251	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
amputation of the right great toe as a result of treatment at 
several Department of Veterans Affairs (VA) medical facilities 
from October 2006 through March 2007.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he 
sustained additional disability in the form of amputation of the 
right great toe as a result of an error of judgment on the part 
of VA providers in failing to provide appropriate treatment for a 
right great toe wound starting in February 2007. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
amputation of the right great toe as a result of VA treatment 
starting in February 2007 have been met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends amputation of his right great toe was the 
result of improper medical care at several VA facilities starting 
in October 2006, when he first reported symptoms, leading to 
amputation in March 2007.  As the Board's decision herein to 
grant compensation under 38 U.S.C.A. § 1151 constitutes a full 
grant of the benefit sought on appeal, no further action is 
necessary to comply with the Veterans Claims Assistance Act of 
2000 and implementing regulations.


When a veteran suffers a qualifying additional disability or 
death as the result of hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy program furnished by VA, compensation 
will be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  

The evidence must show that VA's care, treatment, or examination 
actually caused additional disability or death.  Merely showing 
that a veteran received VA care, treatment, or examination and 
that he or she has an additional disability or died does not 
establish causation.  38 C.F.R. § 3.361(c)(1).  Care, treatment, 
or examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused its 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Further, additional disability or death caused by a veteran's 
failure to follow properly given medical instruction is not 
caused by care, treatment, or examination.  38 C.F.R. § 
3.361(c)(3).

For claims filed on or after October 1, 1997, as here, the 
additional disability or death must have been directly caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA.  38 
C.F.R. § 3.361(c),(d).  This standard will be met if VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or if VA furnished treatment, 
care, or examination without the informed consent of the veteran 
(or his or her representative).  38 C.F.R. § 3.361(d)(1).  
Alternatively, compensation will be awarded if additional 
disability or death was directly caused by an event not 
reasonably foreseeable.  38 C.F.R. § 3.361(d)(2).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, all reasonable doubt will 
be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, VA and private treatment records reflect that the 
Veteran has a history of diabetes mellitus.  On October 20, 2006, 
he was treated at the Chattanooga VA clinic for complaints of 
pain and decreased sensation in both feet and his toes turning 
blue.  He claimed compliance with medications but admitted that 
he did not follow his diet.  The VA physician noted that physical 
examination revealed a suggestion of darker coloration distally 
in the toes.  He diagnosed the Veteran with an occult 
embolization from an unknown source and prescribed aspirin to 
prevent clots.  An x-ray on October 27 revealed heavy 
calcification of the anterior-posterior tibial arteries, 
bilaterally, and no abnormalities of the right great toe.
      
On February 14, 2007, the Veteran sought treatment at the 
Columbia VA clinic for a right great toe wound.  He reported that 
he stubbed his toe a month earlier and procrastinated in seeking 
treatment.  Physical examination revealed a thick, loose toenail 
on the right great toe; a 1-cm dry, hard ulceration at the tip 
with scant amount of drainage; and mild swelling of the toe.  An 
x-ray was performed, which revealed a possible non-displaced 
fracture along the medial aspect of the proximal phalanx, as well 
as possible osteomyelitis.  The Veteran was treated with 
antibiotics and told to follow up with his primary care physician 
or a podiatrist when he returned to Tennessee the next week.  In 
addition, he was told that surgery may be necessary.  The Veteran 
was treated at the urgent care clinic for wound care the next 
day, February 15, and he reported no pain over the previous 24 
hours.
      
On February 16, the Veteran was treated at the Atlanta VA urgent 
care clinic for complaints of right great toe necrosis and nail 
loss.  He reported that he could not feel his toe from the 
beginning of the joint to the tip.  His right great toe had dead, 
yellow skin; was hard, dry, and cold to the touch; and had a 
slight malodor and no palpable right pedal pulse.  His right foot 
was also slightly swollen.  An x-ray showed osteomyelitis.  The 
Veteran was treated with antibiotics.   
      
The Veteran was also seen at the Atlanta VA vascular surgery 
clinic on February 16.  He reported that his right great toenail 
had been coming off before he stubbed his toe.  He was again 
advised of the need to follow up with his primary care physician 
or podiatrist and the possibility of surgery.
      
On February 22, the Veteran requested a refill of his antibiotics 
at the Chattanooga VA clinic.  He reported that his toe was 
improving but was still infected.  An examination was not 
performed, but his prescription for antibiotics was renewed.  
      
The Veteran was next treated at the Chattanooga VA clinic on 
March 6, when he reported for a medical follow up after his 
October 2006 general visit.  He complained of a toe infection 
despite antibiotic therapy.  He again claimed compliance with 
medication but admitted that he did not follow his diet.  
Physical examination revealed a thick eschar onchomycose of the 
distal hallux soft tissue, nontender, bilaterally, as well as 
mild edema of the right foot.  An x-ray revealed soft tissue 
swelling of the right great toe, osteolysis of the distal tuft of 
the distal phalanx, and evidence of a soft tissue defect under 
the toenail.  The radiologist determined that such findings were 
consistent with osteomyelitis and discussed this critical 
diagnosis with the VA physician.  The Veteran was treated with 
continued oral antibiotics and creams for fungal infection.  
      
The Chattanooga VA physician then requested a consult from the 
Nashville VA orthopedic surgery unit, the Chattanooga VA podiatry 
clinic, and the Nashville VA podiatry unit.  The VA physician 
indicated that he believed the Veteran would probably need 
surgical debridement.  He further indicated that the Chattanooga 
podiatry clinic would be unable to perform the surgery because 
they do not perform invasive procedures.  The Veteran was 
ultimately scheduled for a fee-based podiatry consult on March 
16.  The VA physician indicated in the fee-based consult request 
that the Veteran had poor diabetic control and needed urgent 
follow up for osteomyelitis after a trauma to his right hallux.  
He also expressed concern that the Veteran may be at risk for an 
unnecessary amputation if he was not scheduled for an early 
appointment because the Veteran's lifestyle led him to travel 
frequently.  
      
On March 8, the Veteran reported to the Atlanta VA emergency 
room.  He stated that he was told that his toe needed to be 
debrided and he had an appointment for this procedure in four 
days, but he thought something should be done immediately.  The 
Veteran was referred to the clinic for non-urgent care.  A nurse 
practitioner examined the Veteran and noted that there was a 
callus on his toe, positive pulses, and no erythema, odor, or 
drainage.  She instructed the Veteran to keep his March 12 
appointment and report to the emergency room if he developed 
signs of acute infection.  On March 9, the Veteran's antibiotics 
prescription was increased.
      
The Veteran was treated at the Atlanta VA podiatry clinic on March 
12.  Physical examination revealed a fibrotic wound with areas of 
necrotic skin measuring 2 cm in diameter on the distal aspect of 
the right hallax.  There was mild malodor, the wound probed to a 
hard end-feel, and the Veteran had good great toe waveforms.  He 
was diagnosed with a grade 3 ulceration of the right hallux, with 
possible osteomyelitis.  The Veteran's wound was prepped with 
betadine and lightly debrided, and he was given betadine and dry 
sterile dressing to apply daily, as well as continued antibiotics.  
      
The Atlanta VA podiatrist informed the Veteran on March 12 that he 
likely had a bone infection, that treatment for such condition was 
antibiotics and wound care, and that amputation of the toe may be 
necessary if such treatment was insufficient.  In addition, the 
Veteran was told to monitor his toe for signs of sudden 
overwhelming infection and to report to the nearest emergency room 
if noted.  He was to return to the clinic for wound care in one 
week, or sooner if problems arose.  
      
The Atlanta VA podiatrist also consulted vascular surgery for 
evaluation for possible intervention on March 12.  The consult 
concluded that a review of vascular lab studies revealed a fairly 
normal examination and recommended treating the toe as the VA 
podiatrist saw fit.  In addition, the consult recommended a 
magnetic resonance angioplasty (MRS) if the wound continued not to 
heal to evaluate for any treatable lesions, stating that this was 
most likely small vessel disease.
      
On March 16, the Veteran saw a private podiatrist, Dr. S.  He 
reported a longstanding history of an ulceration on the end of his 
right great toe, which started with trauma to the toe, and stated 
that he was concerned because there was an odor from the sore and 
it seemed to be getting worse.  Physical examination revealed 
osteomyelitis at the right great toe, a distal ulceration on the 
right great toe with surrounding cellulitis, purulent discharge, 
malodor, and hyperkeratotic rim.  Dr. S recommended hospital 
admission for IV antibiotic therapy, as well as surgical 
debridement of the infected tissue.  He discussed the Veteran's 
condition with the Chattanooga VA physician and noted that 
compliance issues had been indicated on the VA referral.  Later 
that same day, the Veteran reported to the emergency room at P.R. 
Hospital.  His right great toe was amputated, and he was 
discharged on March 22, 2007.  

As several VA facilities were involved, the Board forwarded the 
entire claims file to an independent medical examiner for an 
opinion as to the cause of the Veteran's additional disability in 
August 2010.  Upon review of all evidence of record, including 
but not limited to the medical evidence summarized above, the 
examiner opined that the Veteran's right great toe amputation was 
likely proximately caused by error in judgment on the part of VA 
providers.  

Specifically, the examiner opined that therapy initiated for a 
right great toe wound on February 14, 2007, was not aggressive 
enough.  At that point, the Veteran had a hard ulceration at the 
tip of his toe, scant amount of drainage, mild swelling, and 
radiographic evidence of osteomyelitis, and he was given oral 
antibiotics.  The examiner reasoned that these wounds can develop 
quickly, especially in diabetics, and if not treated 
appropriately, they almost always lead to amputation.  He 
explained that oral antibiotics often times cannot penetrate the 
area of infection, especially in diabetics where there is small 
vessel disease present and circulation is compromised.  He 
further explained that, for this reason, intravenous antibiotics 
are often initially administered to gain some control over the 
infection.  The examiner also stated that tailoring antibiotic 
therapy to specific organisms based on tissue sampling is also 
essential when treating osteomyelitis, and the evidence reflects 
no tissue sampling for the Veteran.  

Additionally, the examiner opined that intravenous antibiotic 
therapy could have been initiated when the Veteran presented for 
VA treatment on February 16 or on February 22, as his symptoms 
had not improved and had worsened with oral antibiotics.  The 
examiner noted that, by the time the Veteran saw the private 
podiatrist on March 16, his clinical symptom complex had 
continued for 44 days since his initial presentation for VA 
treatment in February 2007.  As his condition was still worse 
than before, he was admitted to the hospital for intravenous 
antibiotic therapy and debridement, and his toe was amputated.  
In summary, the examiner opined that the amputation of the 
Veteran's right great toe likely could have been avoided at the 
time it transpired if more aggressive therapy had been 
administered earlier on in his clinical course.  Similarly, he 
stated that the Veteran's amputation was likely caused by a 
reasonably foreseeable event.

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the evidence demonstrates that he sustained additional 
disability in the form of amputation of the right great toe as a 
result of an error of judgment on the part of VA providers in 
failing to provide appropriate treatment for his right great toe 
wound starting in February 2007.  Therefore, the criteria for 
compensation under 38 U.S.C.A. § 1151 for such additional 
disability have been met, and the Veteran's claim is granted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for amputation of the right 
great toe as a result of VA treatment starting in February 2007 
is granted.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


